            Case 19-01704-als7              Doc 13 Filed 08/23/19 Entered 08/23/19 23:18:40                               Desc
                                          Imaged Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                 Southern District of Iowa
In re:                                                                                                     Case No. 19-01704-als
Susan M. Thole                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0863-4                  User: auto                         Page 1 of 1                          Date Rcvd: Aug 21, 2019
                                      Form ID: pdf007                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 23, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
802401028       E-mail/Text: akooker@iowabankers.com Aug 22 2019 00:16:32     Iowa BK Mortgage Corp,
                 PO Box 6220,   Johnston, IA 50131-6220
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 21, 2019 at the address(es) listed below:
              H J Dane   on behalf of Debtor Susan M. Thole hjdane@hjdane.com,
               alizabeth@hjdane.com;elizabeth@hjdane.com;danehr85492@notify.bestcase.com
              United States Trustee   USTPRegion12.DM.ECF@usdoj.gov
              Wesley B Huisinga   wbh@shuttleworthlaw.com, whuisinga@ecf.axosfs.com;angie@shuttleworthlaw.com,
               brandy@shuttleworthlaw.com
                                                                                            TOTAL: 3
       Case 19-01704-als7Doc 13 Filed 08/23/19 Entered 08/23/19 23:18:40 Desc
                       Imaged Certificate
    IN THE UNITED STATES BANKRUPTCY       of Notice
                                       COURT        Page
                                              FOR THE    2 of 3 DISTRICT OF IOWA
                                                      SOUTHERN

In the Matter of:
Susan M. Thole,                                                               Case No. 19−01704−als7
                                       Debtor(s)

                     Reaffirmation Agreement With Iowa Bankers Mortgage Corporation
                          Regarding Consumer Debt Secured by Real Property (#11)

                    PRELIMINARY RULING /           RULING PURSUANT TO 11 U.S.C. SECTION 524(m)(1)
                                     (date entered on docket: August 21, 2019)

    The Court finds that:
                                                        PART I

    As reflected by the 11 U.S.C. section 524(c)(3) certification, declaration or affidavit of the attorney for the
    debtor(s), an attorney represented the debtor(s) during the course of negotiating the agreement.
    Accordingly, the Court will not conduct an 11 U.S.C. section 524(d) hearing.

                                                        PART II

    Contrary to 11 U.S.C. section 524(c)(1), the agreement was not made before the granting of the discharge under
    section 727.

    The agreement was filed after the general discharge was entered, making compliance with the last sentence of 11
    U.S.C. section 524(m)(1) impossible.      The Court notes parenthetically that the same or substantially the same
    agreement was disapproved by the Court after timely notice and hearing. See docket number .

    The agreement concerns a consumer debt secured by real property. The Court reconciles what appears to be an
    inconsistency in the reaffirmation statute in favor of not disapproving such an agreement. Compare 11 U.S.C.
    section 524(m)(1) (presumption of undue hardship on debtor in all cases and with respect to all but credit union
    debts) with 11 U.S.C. section 524(c)(6)(B) and 524(d)(2) (no inquiry into undue hardship on debtor or
    dependent of debtor in pro se negotiated agreements that concern consumer debt secured by real property).

    The creditor is a credit union as defined in section 19(b)(1)(A)(iv) of the Federal Reserve Act. 11 U.S.C. section
    524(m)(2) applies.

    The agreement amounts to an 11 U.S.C. section 365(p) stipulated motion to assume an unexpired lease that can
    be granted upon the Chapter 7 trustee rejecting the lease or not timely assuming the lease pursuant to 11 U.S.C.
    section 365(d). 11 U.S.C. section 524(c) does not apply.

    Other:

    None of the above findings apply.
       Accordingly, the Court will not review the agreement further to determine whether an 11 U.S.C. section
    524(m)(1) hearing is warranted or to determine whether the agreement is not effective or enforceable due to an
    11 U.S.C. section 524(k) deficiency.

       Accordingly, the Court will review the agreement further to determine whether an 11 U.S.C. section
    524(m)(1) hearing is warranted.

                                                        PART III

    No 11 U.S.C. section 524(m)(1) presumption of undue hardship is evident from a review of the agreement.

    An 11 U.S.C. section 524(m)(1) presumption of undue hardship is evident from a review of the agreement.

    Contrary to 11 U.S.C. section 524(m)(1), the debtor(s) did not include a written statement identifying additional
    sources of funds to pay the reaffirmed debt.
      Case
    The      19-01704-als7
         debtor(s)                Doc 13
                   did include a written      Filedidentifying
                                         statement   08/23/19 additional
                                                                   Enteredsources
                                                                               08/23/19    23:18:40
                                                                                      of funds  to pay theDesc
                                                                                                           reaffirmed
    debt. That statement        Imageddid
                            did rebut     Certificate    ofpresumption
                                             not rebut the  Notice Page       3 of 3
                                                                       to the satisfaction of the Court.

    No 11 U.S.C. section 524(m)(1) presumption of undue hardship is implied from a review of Schedules I and J.

    An 11 U.S.C. section 524(m)(1) presumption of undue hardship is implied from a review of Schedules I and J.

    Contrary to Rule 4008 of the Federal Rules of Bankruptcy Procedure, the debtor(s) did not include a written
    statement explaining any differences between the income and expense amounts stated on the schedules and
    those stated in the agreement.

    The debtor(s) did include a written statement explaining any differences between the income and expense
    amounts stated on the schedules and those stated in the agreement. That statement did rebut did not rebut
    the presumption to the satisfaction of the Court.

    Schedule J includes monthly expense(s) related to dischargeable debt(s) not being reaffirmed according to the
    statement of intentions filed by the debtor or as evident from a review of the docket to date.   Elimination of
    said expense(s) from the budget results in a positive cash flow.        In conjunction with the elimination or
    reduction of discretionary expense(s), elimination of said expense(s) from the budget results in a positive cash
    flow.

    Schedule J includes monthly discretionary expense(s).       Elimination or reduction of said expense(s) from the
    budget results in a positive cash flow.         In conjunction with the elimination of expense(s) related to
    dischargeable debts not being reaffirmed according to the statement of intentions filed by the debtor or as
    evident from a review of the docket to date, elimination or reduction of said expense(s) from the budget results
    in a positive cash flow.

    Other:

      Accordingly, the Clerk of Court has scheduled an 11 U.S.C. section 524(m)(1) hearing on the reaffirmation
    agreement during the 60 day presumption period and prior to the entry of a general discharge of debts. In the
    interim, the debtor(s) may amend the relevant document(s) in an attempt to address the concerns of the
    Court. If the presumption is rebutted to the satisfaction of the Court by such amendment(s), the Court
    will enter a ruling canceling the hearing.

      Accordingly, the Court will not conduct an 11 U.S.C. section 524(m)(1) hearing and will not review the
    agreement further to determine whether the agreement is not effective or enforceable due to any or any other 11
    U.S.C. section 524(k) deficiencies.

                                                                   PART IV

    The agreement seemingly otherwise complies with the requirements of 11 U.S.C. section 524(k).
    The agreement does not comply with all the requirements of 11 U.S.C. sections 524(k)(1)−(3).
    The agreement does not comply with all the requirements of 11 U.S.C. section 524(k)(4).
    The agreement does not comply with all the requirements of 11 U.S.C. section 524(k)(5).
    The agreement does not comply with all the requirements of 11 U.S.C. section 524(k)(6).
      Accordingly, notwithstanding any subsequent finding that the 11 U.S.C. section 524(m)(1) presumption of
    undue hardship has been rebutted, the agreement will not be effective or enforceable absent timely
    amendment(s) to address any deficiency noted above.

                                                                                           /s/ Anita L. Shodeen
                                                                                           Anita L. Shodeen
                                                                                           U.S. BANKRUPTCY JUDGE
Parties receiving this ruling from the Clerk of Court:
    Electronic Filers in this Chapter Case
    Creditor (if not represented by an attorney who is an electronic filer in this case)
    Others:
